DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN INTEGRATED COMMUNICATION POWER SYSTEM APPLIED TO 5G COMMUNICATION EQUIPMENT. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, the term “a fourth integrated conversion module”. The term “a fourth integrated conversion module” implies there is first, second and third integrated conversion modules. However, second and third integrated conversion modules have not been established in claim 1 and claim 10. Therefore, this term renders the claim vague and indefinite. 
Claim 11 recites, the term “a fifth integrated conversion module”. The term “a fifth integrated conversion module” implies there is first, second, third and fourth integrated conversion modules. However, second, third and fourth integrated conversion modules have not been established in claim 1 and claim 11. Therefore, this term renders the claim vague and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pevear et al. (US 20200091855, hereinafter “Pevear”), and further in view of Hiratsuka (US 20200395771, hereinafter “Hirat”).	
 	Regarding claim 1, Pevear discloses,
 	An integrated communication power system (i.e., combination of elements 101 and 102, Fig. 1) configured to supply power to a communication equipment (The energy storage and power distribution system 101 is electrically coupled to the electrical power sources 102 and to the loads 103, Fig. 1 and Fig. 3 and Paras. [0033]-[0035]), and the communication equipment comprising a base station module and an antenna processing module (the loads 103 (e.g., 103a, 103b, and 103n), which can include telecommunications equipment coupled to a tower 301. The telecommunications equipment can include BTS, Paras. [0056] and Fig. 3), the integrated communication power system comprising: 
“at least one first transfer switch (autonomous transfer switch 109; Fig. 1) comprising at least two input ends (The ATS 109 is coupled to the electrical power sources 102 and functions as an electrical switch that enables switching between the electrical power sources 102b, 102c, and 102d, Para. [0041]) and one output end (i.e., connection between ATS switch 109 and AC/DC rectifier 110, Fig. 1), one of the input ends coupled to a renewable energy (i.e., connection between Wind Turbine 102d and ATS 109, Fig. 1) and the other input end coupled to an input source (i.e., connections between AC Grid 102b and Diesel Generator 102c and ATS 109), and the at least one first transfer switch configured to selectively switch one of the input ends to couple to the output end to provide an input voltage (The ATS 109 is coupled to the electrical power sources 102 and functions as an electrical switch that enables switching between the electrical power sources 102b, 102c, and 102d, Para. [0041])”, 
“at least one first integrated conversion module (AC/DC rectifier 110; Fig. 1) coupled to the output end (i.e., connection between ATS switch 109 and AC/DC rectifier 110, Fig. 1), and configured to convert the input voltage into a DC voltage (The AC/DC rectifier 110 takes AC power generated by the AC electricity grid 102b, diesel generator 102c, and the wind turbine 102d and converts it to DC power, Para. [0041])”, 
“a DC conversion module (DC metering module 106; Fig. 1) coupled to the at least one first integrated conversion module and a power line (The DC metering module 106 is coupled to the load control interfaces 107 and enables DC power usage to be acquired for each load, Fig. 1, Paras. [0037]-[0039]), and the DC conversion module configured to provide an output voltage to supply power to the antenna processing module coupled to the power line according to the DC voltage (the DC metering module 106 can include a DC meter for each load that measures the voltage and current output to the load. DC power usage (or DC power measurements) for each load can be generated based on the voltage and current measurements. The DC power usage can be generated by the DC metering module 106, or by the controller 105 that receives the voltage and current measurements from the DC metering module 106, Paras. [0037]-[0040])”, and 
“an energy storage module coupled to the DC conversion module (i.e., connections between Energy Storage Device 104 and DC metering module 106, Fig. 1), and the energy storage module (Fig. 1; 104) configured to receive an energy storage voltage provided from the at least one first integrated conversion module or the DC conversion module to supply backup power to the base station module (the energy storage device 104 includes one or more batteries. For example, the energy storage device 104 can include multiple batteries connected in series to generate the required output voltage and current for the loads 103, such as −24 volts or −48 volts for instance….. The energy storage device 104 is electrically coupled to the controller 104 and is configured to provide power to the loads 103 via the load-control interfaces 107, Paras. [0036]-[0040] and [0048]-[0050])”, 
However, Pevear does not disclose, “wherein the at least one first integrated conversion module comprises an input voltage detection unit of detecting the input voltage so as to selectively switch the at least one first integrated conversion module to work in an AC-to-DC mode or a maximum power point tracking mode according to the input voltage.”
In a similar field of endeavor, Hirat discloses, “wherein the at least one first integrated conversion module comprises an input voltage detection unit of detecting the input voltage so as to selectively switch (The input changeover switch 55 is a switch for selecting the output side of the AC/DC converter 52 and the output side of the MPPT controller 53. As indicated by a broken line in FIG. 3, the output side of the input changeover switch 55 is connected to the charging terminals of the charge/discharge changeover switches 56a to 56d, respectively, Fig. 3 and Paras. P0041]-[0043]) the at least one first integrated conversion module to work in an AC-to-DC mode (The AC/DC converter 52 is a converter in which its input side is connected to the input part 42a for converting an alternating current into a direct current and outputting the direct current to its output side, Para. [0041]) or a maximum power point tracking mode according to the input voltage (The MPPT controller 53 is a maximum-power point tracking controller in which its input side is connected to the input unit 42b and its output side is connected to the input changeover switch 55, Para. [0042]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pevear by specifically providing wherein the at least one first integrated conversion module comprises an input voltage detection unit of detecting the input voltage so as to selectively switch the at least one first integrated conversion module to work in an AC-to-DC mode or a maximum power point tracking mode according to the input voltage, as taught by Hirat for the purpose of providing  a power supply device and a power supply control method that can continue to efficiently charge and supply electric power and add a charge capacity (Para. [0009]).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pevear,  in view of Hirat and further in view of Rahman (US 20140049117, hereinafter “Rahman”).
Regarding claim 2, the combination of Pevear and Hirat discloses everything claimed as applied above (see claim 1), however the combination of Pevear and Hirat does not disclose, “the integrated communication power system further comprising: at least one second integrated conversion module, each second integrated conversion module having an input end and an output end, the input end coupled to a second input source and the output end coupled to the DC conversion module, and configured to convert the power provided from the second input source into the DC voltage”.
In a similar field of endeavor, Rahman discloses, “the integrated communication power system further comprising: at least one second integrated conversion module, each second integrated conversion module having an input end and an output end, the input end coupled to a second input source and the output end coupled to the DC conversion module, and configured to convert the power provided from the second input source into the DC voltage (the power distribution system 100 may comprise: a plurality of renewable energy sources 102, 104, 106 and a plurality of converters 180, 182, 184, wherein each converter 180, 182, 184 may comprise a plurality of input ports 120, 122, 124, 126, 128, 130, 132, 134, 136; one or more controlled power draw modules 140, 142, 144, 146, 148, 150, 152, 154, 156; a mixer 160, 162, 164; a power conversion module 170, 172, 174, and an output port 176, 177, 178, Paras. [0048]-[0052] and Fig. 2)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pevear and Hirat by specifically providing the integrated communication power system further comprising: at least one second integrated conversion module, each second integrated conversion module having an input end and an output end, the input end coupled to a second input source and the output end coupled to the DC conversion module, and configured to convert the power provided from the second input source into the DC voltage, as taught by Rahman for the purpose of  increasing fault tolerance in the event of a component failure and minimizing output power degradation (see, abstract).
Regarding claim 10, the combination of Pevear and Hirat discloses everything claimed as applied above (see claim 1), however the combination of Pevear and Hirat does not disclose, “the integrated communication power system further comprising: a fourth integrated conversion module, the fourth integrated conversion module having an input end and an output end, the input end coupled to the power line and a second renewable energy, and the output end coupled to the antenna processing module, wherein the fourth integrated conversion module is configured to selectively convert a power line voltage of the power line or a second voltage provided from the second renewable energy into a terminal voltage to supply power to the antenna processing module”.
In a similar field of endeavor, Rahman discloses, “the integrated communication power system further comprising: a fourth integrated conversion module, the fourth integrated conversion module  having an input end and an output end, the input end coupled to the power line and a second renewable energy (the power distribution system 100 may comprise: a plurality of renewable energy sources 102, 104, 106 and a plurality of converters 180, 182, 184, wherein each converter 180, 182, 184 may comprise a plurality of input ports 120, 122, 124, 126, 128, 130, 132, 134, 136; one or more controlled power draw modules 140, 142, 144, 146, 148, 150, 152, 154, 156; a mixer 160, 162, 164; a power conversion module 170, 172, 174, and an output port 176, 177, 178, Paras. [0048]-[0052] and Fig. 2), and the output end coupled to the antenna processing module, wherein the fourth integrated conversion module is configured to selectively convert a power line voltage of the power line or a second voltage provided from the second renewable energy into a terminal voltage to supply power to the antenna processing module (A converter 180, 182, 184 or power converter is preferably any device that changes the current or voltage from one source of an electrical power and/or may be combined with other components to generate output power in the desired form of DC or AC voltages or currents. AC power can be in the form of a single phase or a multi-phase voltages and/or currents. A converter 180, 182, 184 may be used to convert a varying current or voltage input from a source to a regulated output with a constant level of voltages in the form of AC or DC power, Paras. [0048]-[0052] and Fig. 2)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pevear and Hirat by specifically providing the integrated communication power system further comprising: a fourth integrated conversion module, the fourth integrated conversion module having an input end and an output end, the input end coupled to the power line and a second renewable energy, and the output end coupled to the antenna processing module, wherein the fourth integrated conversion module is configured to selectively convert a power line voltage of the power line or a second voltage provided from the second renewable energy into a terminal voltage to supply power to the antenna processing module, as taught by Rahman for the purpose of  increasing fault tolerance in the event of a component failure and minimizing output power degradation (see, abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pevear,  in view of Hirat and further in view of Liu et al. (US 20220147091, hereinafter “Liu”).
Regarding claim 12, the combination of Pevear and Hirat discloses everything claimed as applied above (see claim 1), however the combination of Pevear and Hirat does not disclose, “wherein the at least one first integrated conversion module comprises an AC-to-DC conversion circuit and a DC-to-DC conversion circuit, and the at least one first integrated conversion module is selectively switched to work in the AC-to-DC mode and the AC-to-DC conversion circuit is controlled, or is selectively switched to work in a DC-to-DC mode or the maximum power point tracking mode and the DC-to-DC conversion circuit is controlled.”
In a similar field of endeavor, Liu discloses, “wherein the at least one first integrated conversion module comprises an AC-to-DC conversion circuit and a DC-to-DC conversion circuit, and the at least one first integrated conversion module is selectively switched to work in the AC-to-DC mode and the AC-to-DC conversion circuit is controlled, or is selectively switched to work in a DC-to-DC mode or the maximum power point tracking mode and the DC-to-DC conversion circuit is controlled (control mode handoff is a distributed MPPT method that designates one of the DC/DC controllers 106a-106n as a PV bus agent with exclusive MPPT control privileges. The MPPT control privilege is “handed-off” to a neighboring DC/DC controller with MPPT functionality after a prespecified duration, e.g., 5-15 seconds, or if certain operating conditions are met, such as a hand off to the DC/DC controller 106a-106n associated with the battery or battery bank 104a-104n with the lowest state of charge. The DC/DC controllers not currently operating in MPPT mode operate instead with a fixed duty cycle. The duty cycle ratio may be set at each DC/DC controller's 106a-106n last known MPPT setpoint. FIG. 2 is a flowchart illustrating an example of a method 200 for control mode handoff, Fig. 2 and Paras. [0005]-[0009] and Para. [0035]-[0038]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pevear and Hirat by specifically providing wherein the at least one first integrated conversion module comprises an AC-to-DC conversion circuit and a DC-to-DC conversion circuit, and the at least one first integrated conversion module is selectively switched to work in the AC-to-DC mode and the AC-to-DC conversion circuit is controlled, or is selectively switched to work in a DC-to-DC mode or the maximum power point tracking mode and the DC-to-DC conversion circuit is controlled, as taught by Liu for the purpose of providing solar power systems and methods utilizing DC power transmission and centralized power inversion (Para. [0002]).

Allowable Subject Matter
Claims 3-9, 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the following is a statement of reasons for the indication of allowable subject matter:  
The cited prior arts, Pevear and Hirat, whether taken alone or combination, do not teach or suggest the following novel features:
“The integrated communication power system comprising, wherein the DC conversion module comprises a DC converter and a bypass switch connected to the DC 5converter in parallel; the at least one first integrated conversion module and the energy storage module are coupled to a first end of the DC converter, and a second end of the DC converter is coupled to the power line”, in combination with all the recited limitations of the claim 1.
 	Claims 4 and 5 are allowed as those inherit the allowable subject matter from
claim 3.

Regarding claim 6, the following is a statement of reasons for the indication of allowable subject matter:  
The cited prior arts, Pevear and Hirat, whether taken alone or combination, do not teach or suggest the following novel features:
“The integrated communication power system comprising, wherein the DC conversion module comprises a DC converter and a bypass switch connected to the DC 15converter in parallel; the at least one first integrated conversion module is coupled to a first end of the DC converter, and a second end of the DC converter is coupled to the energy storage module”, in combination with all the recited limitations of the claim 1.
 	Claims 7-9 are allowed as those inherit the allowable subject matter from
claim 6.

 Regarding claim 13, the following is a statement of reasons for the indication of allowable subject matter:  
The cited prior arts, Pevear and Hirat, whether taken alone or combination, do not teach or suggest the following novel features:
“The integrated communication power system comprising wherein the at least one first integrated conversion module further comprises an inverter circuit, and an output end of the inverter circuit is coupled to an edge server; the at least one first integrated conversion module converts the input voltage into an AC voltage through the inverter circuit to supply power to the edge server”, in combination with all the recited limitations of the claims 1 and 12.

 Regarding claim 14, the following is a statement of reasons for the indication of allowable subject matter:  
The cited prior arts, Pevear and Hirat, whether taken alone or combination, do not teach or suggest the following novel features:
 	“wherein the base station module comprises a base band unit and an edge server providing a DC input; the at least one first integrated conversion module is configured to provide the DC voltage to supply power to the base band unit and the edge server, or the DC conversion module is configured to provide the output voltage to supply power to the base band unit and the edge server”, in combination with all the recited limitations of the claim 1.

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the following is a statement of reasons for the indication of allowable subject matter:  
The cited prior arts, Pevear and Hirat, whether taken alone or combination, do not teach or suggest the following novel features:	“The integrated communication power system comprising  a second transfer switch comprising at least two input ends and one output end, one of the input ends coupled to the power line and the other input end coupled to a second input source, and is configured to selectively switch one of the input ends to couple to the output end, and a fifth integrated conversion module, the fifth integrated conversion module having an input end and an output end, the input end coupled to the output end of the second transfer switch, and the output end coupled to the antenna processing module, wherein the fifth integrated conversion module is configured to selectively convert a power line voltage of the power line or a voltage provided from the second input source into a terminal voltage to supply power to the antenna processing module”, in combination with all the recited limitations of the claim 1.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20220014032: Embodiments of this application disclose a power supply method, a control method, a power source, and a detection apparatus, so that the power source can adjust an output voltage based on status information obtained after an energy-consuming component is powered on, thereby improving power supply efficiency of a power supply system.
US 20190057626: The invention provides an electronic tag and a driving method of the electronic tag that harvest various kinds of energy from various kinds of energy sources to generate a power signal, and that enable an electronic paper display to display tag information. Consequently, the electronic tag of the invention is operable in various environments or circumstances.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641